351 F.2d 949
The BANK OF TUCSON, an Arizona Corporation, Appellant,v.Monica B. BJORNNES and John T. Bessesen, Appellees.
No. 17984.
United States Court of Appeals Eighth Circuit.
Nov. 2, 1965.

James S. Simonson, of Cant, Haverstock, Beardsley, Gray & Plant, Minneapolis, Minn., for appellant.
Thomas Vennum, of Vennum, Newhall, Ackman & Goetz, Minneapolis, Minn., Jerrold F. Bergfalk, Minneapolis, Minn., for appellee Monica B. Bjornnes.
John J. Kelly, Minneapolis, Minn., for appellee John T. Bessesen.
Before MATTHES, RIDGE and GIBSON, Circuit Judges.
PER CURIAM.


1
The United States District Court for the District of Minnesota (Judge Nordbye) found that The Bank of Tucson, an Arizona corporation, was not entitled to recover from appellees, Minnesota citizens, on a note executed by them.  The court's supporting opinion is reported at 245 F. Supp. 595.  The bank appealed from the judgment entered in accordance with the court's conclusions of law.


2
Having carefully studied the record and considered the issues presented, we conclude that the district court's findings are supported by substantial evidence and are not clearly erroneous, and that the judgment was not premised upon a misconception of the applicable law.  We, therefore, affirm, for the reasons stated in Judge Nordbye's soundly reasoned opinion.